Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 recite “an outer member 502” in line 2, and “wherein the outer member 502 comprises: a roller tread 502” in line four. It is unclear how “an outer member 502 comprises a roller tread 502.” Specification discloses (¶ 0022) outer member and roller tread as on member 502. Appropriate correction is required.   
Claim(s) that depend(s) from the rejected claim(s), that is, claims 10-16, and 18-20, is/are rejected. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-12, and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,745,005; Johannsen). Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1-2) a track roller rim, comprising: 
an outer member (32 includes 62, 64) including an annular configuration defining an axis of rotation (60), a radial direction, and a circumferential direction disposed about the axis of rotation, 
wherein the outer member has an inner circumference, an outer circumference, a first axial end disposed along the axis of rotation, and a second axial end disposed along the axis of rotation (the outer member 32 is a shell having a bore to receive the shaft 34; radially inner circumference of 32 defines the inner circumference, and radially outer circumference define the outer circumference; the end of 32 on the left side defines the first axial end, and the axial end on the right side defines the second axial end; Figure 2); 
a first annular inner member (axial and radial portion of 38), wherein the first annular inner member is interference fit within the inner circumference of the outer member at the first axial end (Col.6, L47-50; Figure 2); and 
a second annular inner member (axial and radial portion of 40), wherein the second annular inner member is interference fit within the inner circumference of the outer member at the second axial end (Col.7, L9-10; Figure 2.)  

As to claim 2, D1 discloses the track roller rim of claim 1, wherein the outer member (32) comprises: an inner tab positioned on the inner circumference of the outer member between the first annular inner member and the second annular inner member (the surfaces that form 146 defines the tab; Figure 2.)  

As to claim 7, D1 discloses the track roller rim of claim 1, wherein at least one of the first annular inner member or the second annular inner member comprises a face configured to form a seal (axial end of the first annular inner member or the second annular inner member comprises a face configured to form a seal; Figure 2.)  

As to claim 9, D1 discloses (Figures 1-2) a track roller rim, comprising: 
an outer member (32) including an annular configuration defining an axis of rotation (60), a radial direction, and a circumferential direction disposed about the axis of rotation (Figure 2),
 wherein the outer member (32) comprises:  22PATENT Docket No. 19-1388US01 
a roller tread (62, 64) having an inner circumference, an outer circumference, a first axial end disposed along the axis of rotation, and a second axial end disposed along the axis of rotation (the roller tread is a shell having a bore to receive the shaft 34; radially inner circumference of 32 defines the inner circumference, and radially outer circumference define the outer circumference; the end of 32 on the left side defines the first axial end, and the axial end on the right side defines the second axial end; Figure 2); 
a first flange (62 has a flange toward the first axial end) on the outer circumference of the roller tread (62) at the first axial end (Figure 2); and 
a second flange (64 has a flange toward the second axial end) on the outer circumference of the outer member (64) at the second axial end (Figure 2); 
a first annular inner member (axial and radial portion of 38), wherein the first annular inner member is interference fit within the inner circumference of the outer member at the first axial end (Col.6, L47-50; Figure 2); and 
a second annular inner member (axial and radial portion of 40), wherein the second annular inner member is interference fit within the inner circumference of the outer member at the second axial end (Col.7, L9-10; Figure 2.)  

As to claim 10, D1 discloses the track roller rim of claim 9, wherein the outer member comprises: an inner tab positioned on the inner circumference of the roller tread between the first annular inner member and the second annular inner member (the surfaces that form 146 defines the tab; Figure 2.)  
  

As to claim 11, D1 discloses the track roller rim of claim 9, wherein the roller tread comprises: a central portion positioned between the first annular inner member and the second annular inner member, wherein the outer circumference of the roller tread in the central portion is less than the outer circumference of the roller tread at the first axial end and the second axial end (outer circumference of 32 at the central portion is less than the circumference of the first and second axial ends; Figure 2.)  

As to claim 12, D1 discloses the track roller rim of claim 9, wherein the outer member (32) comprises: an outer tab positioned on the outer circumference of the roller tread between the first flange and the second flange (outer circumference surface of 32 between the first and second flanges defines the outer tab; Figure 2.)  

As to claim 14, D1 discloses the track roller rim of claim 9, wherein at least one of the first annular inner member or the second annular inner member comprises a face configured to form a seal (axial end of the first annular inner member or the second annular inner member comprises a face configured to form a seal; Figure 2.)  


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D4 (US 10,023,251; Recker). Claim(s) is/are rejected as shown below. 
As to claim 17, D4 discloses (Figures 1-12) a track roller rim, comprising: 
an outer member (32) including an annular configuration defining an axis of rotation (60), a radial direction, and a circumferential direction disposed about the axis of rotation (Figure 2),
 wherein the outer member (32) comprises:  22PATENT Docket No. 19-1388US01 
a roller tread (body of 32) having an inner circumference, an outer circumference, a first axial end disposed along the axis of rotation, and a second axial end disposed along the axis of rotation (the roller tread is a shell having a bore to receive the shaft 40; radially inner circumference of 32 defines the inner circumference, and radially outer circumference define the outer circumference; the end of 32 on the left side defines the first axial end, the axial end on the right side defines the second axial end, and the roller tread has a central portion enclosing 48; Figure 2); 
a central flange (flanges near the center surrounding 48) on the outer circumference of the roller tread in the central portion (Figure 2); 
a first annular inner member (axial and radial portion of 50), wherein the first annular inner member is interference fit within the inner circumference of the outer member at the first axial end (Col.5, L38-43; Figure 2); and 
a second annular inner member (axial and radial portion of 50), wherein the second annular inner member is interference fit within the inner circumference of the outer member at the second axial end (Col.5, L38-43; Figure 2.)  

As to claim 18, D4 discloses the track roller rim of claim 17, wherein the outer member (32) comprises: an inner tab (surface of 48) positioned on the inner circumference of the roller tread between the first annular inner member (50) and the second annular inner member (50) (Figure 2.)  

As to claim 19, D4 discloses the track roller rim of claim 17, wherein at least one of the first annular inner member or the second annular inner member comprises a face configured to form a seal (axial and radial ends of 54 of the first annular inner member 50, or the second annular inner member 50 comprises a face configured to form a seal; Figure 2.)    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,745,005; Johannsen) alone. Claim(s) is/are rejected as shown below. 
As to claim 3, D1 discloses the track roller rim of claim 1, further comprising: a first flange interference fit on the outer circumference of the outer member at the first axial end (62 of 32 has a flange above seal assembly 46, and defines the first flange; Figure 2); and a second flange interference fit on the outer circumference of the outer member at the second axial end  (64 of 32 has a flange above seal assembly 46, and defines the second flange; Figure 2.)  
D1 discloses the claimed invention except for the flange is a separate component and has interference fit with the outer member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the flange and the outer member separately and then attach the components via interference fit, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that having one integral part, or assembling the same part with multiple components would yield the same intended result.  

As to claim 4, D1 discloses the track roller rim of claim 3, wherein the outer member (32) comprises: an outer tab positioned on the outer circumference of the outer member between the first flange and the second flange (outer circumference surface of 32 between the first and second flanges defines the outer tab; Figure 2.)  

As to claim 5, D1 discloses the track roller rim of claim 3, comprising: a first retaining ring positioned on the outer circumference of the outer member (32) between the first flange and the first axial end; and a second retaining ring positioned on the outer circumference of the outer member (32) between the second flange and the second axial end.  
D1 discloses the claimed invention except for the retaining ring is a separate component to fix the flange with the outer member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the retaining ring, the flange, and the outer member separately and then attach the components via interference fit, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. One skill in the art would realize that having one integral part, or assembling the same part with multiple components would yield the same intended result.  

Claim(s) 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,745,005; Johannsen) in view of D2 (US 8,979,219; Hisamatsu). Claim(s) is/are rejected as shown below. 
As to claim 6, D1 discloses the track roller rim of claim 1, wherein the outer member (32) comprises a hole (lacks disclosure) in fluid communication with an oil cavity (146) formed by the outer member (32), the first annular inner member (axial and radial portion of 38), and the second annular inner member (axial and radial portion of 40).  
	D2 teaches a track roller with oil reservoir 20 and oil feeding hole 21 (Col.8, L32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hole in D1 such that the hole has fluid communication with the oil cavity 146 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a hole), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective lubrication.     

As to claim 13, D1 discloses the track roller rim of claim 9, wherein the outer member (32) comprises a hole (lacks disclosure) in fluid communication with an oil cavity (146) formed by the outer member (32), the first annular inner member (axial and radial portion of 38), and the second annular inner member (axial and radial portion of 40).  
	D2 teaches a track roller with oil reservoir 20 and oil feeding hole 21 (Col.8, L32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hole in D1 such that the hole has fluid communication with the oil cavity 146 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a hole), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective lubrication.     

Claim(s) 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,745,005; Johannsen) in view of D3 (US 9,694,862; Schierschmidt et al.) Claim(s) is/are rejected as shown below. 
As to claim 8, D3 teaches a track roller made of steel for durability (Col.1, L36-38; Col.3, L42-45) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 that at least one of the outer member, the first annular inner member, or the second annular inner member is formed from tube stock steel as taught by D3 since the claimed invention is merely a combination of known elements (such as components are made of steel), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for durable service.      

As to claim 15, D3 teaches a track roller made of steel for durability (Col.1, L36-38; Col.3, L42-45) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 that at least one of the outer member, the first annular inner member, or the second annular inner member is formed from tube stock steel as taught by D3 since the claimed invention is merely a combination of known elements (such as components are made of steel), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for durable service.      

As to claim 16, D3 teaches a track roller made of suitable material for durability (Col.1, L36-38; Col.3, L42-45) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 that at least one of the outer member, the first annular inner member, or the second annular inner member is formed from tube stock steel as taught by D3 since the claimed invention is merely a combination of known elements (such as components are made of rolled forged steel, or upset forged steel), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for durable service.      

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D4 (US 10,023,251; Recker) in view of D3 (US 9,694,862; Schierschmidt et al.) Claim(s) is/are rejected as shown below. 
As to claim 20, D3 teaches a track roller made of suitable material for durability (Col.1, L36-38; Col.3, L42-45) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 that the outer member is formed from at least one of ring rolled forged steel or upset forged steel as taught by D3 since the claimed invention is merely a combination of known elements (such as components are made of suitable material including rolled forged steel or upset forged steel), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for durable service.      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675